Exhibit 10.6

WARRANTY DEED

relating to the sale and purchase of

shares in

FD International (Holdings) Limited

DATED 11 SEPTEMBER 2006

CHARLES WATSON

and others

and

FTI FD LLC



--------------------------------------------------------------------------------

CONTENTS

 

          Page Clause   

1.

   Interpretation    1

2.

   Warranties    1

3.

   Undertakings and Covenants    2

4.

   No Value “Leakage”    4

5.

   Confidentiality    4

6.

   Notices    4

7.

   Assignments    5

8.

   General    5

9.

   Whole Agreement    6

10.

   Governing Law    6 Schedule   

1.

   The Warrantors    8

2.

   The Company    9

3.

   The Subsidiaries    10

4.

   Warranties    20

5.

   Limits on Claims    24

6.

   Interpretation    28

Signatories

   32



--------------------------------------------------------------------------------

THIS DEED is made on 11 September 2006

BETWEEN:

 

(1) THE PERSONS whose names and addresses are set out in Schedule 1 (each a
Warrantor and together the Warrantors); and

 

(2) FTI FD LLC (incorporated under the laws of Maryland, USA whose principal
office is at 500 East Pratt Street, Suite 1400, Baltimore, Maryland, 21202, USA
(the Offeror).

BACKGROUND:

 

(A) Each Warrantor is the legal and beneficial owner of the shares in FD
International (Holdings) Limited (the Company) set opposite that Warrantor’s
name in column (B) of Schedule 1.

 

(B) The Offeror intends to make an offer (the Offer) to acquire all the shares
of the Company, on the terms and subject to the conditions to be set out in the
formal document containing the Offer (the Offer Document), which will be issued
substantially in the form of the draft Offer Document in the Agreed Form.

THIS DEED WITNESSES AND IT IS AGREED as follows:

 

1. INTERPRETATION

 

  1.1 In addition to terms defined elsewhere in this deed, the definitions and
other provisions in Schedule 6 apply throughout this deed, unless the contrary
intention appears.

 

  1.2 In this deed, unless the contrary intention appears, a reference to a
clause, subclause or schedule is a reference to a clause, subclause or schedule
to this deed. The schedules form part of this deed.

 

  1.3 The headings in this deed do not affect its interpretation.

 

2. WARRANTIES

 

  2.1 Each Warrantor severally warrants to the Offeror that, so far as he is
aware, except as (i) fairly disclosed to the Offeror in the Disclosure Letter or
the Vendor Due Diligence Report or (ii) is apparent on the face of any document
contained in the Data Room, each of the statements set out in Schedule 4 is true
and accurate. The Warranties are given as at the date of this deed only.

 

  2.2 Each of the Warranties set out in the several paragraphs of Schedule 4 is
separate and independent and, except as expressly provided to the contrary in
this deed, is not limited by reference to any other paragraph of that schedule.

 

  2.3 The liability of the Warrantors in connection with the Warranties shall be
subject to the limitations contained in, and to the other provisions of,
Schedule 5 and any Warranty Claim shall be subject to the provisions of that
schedule.

 

  2.4 The expression “so far as he is aware” in clause 2.1 shall mean the actual
knowledge of that Warrantor immediately before the giving of the Warranties,
having made reasonable inquiry of Greg Cooper (Legal Counsel), Tom Leigh (Group
Controller), Andrew Lorenz, Anthony Danaher, David Lloyd, Harlan Teller, Mike
Bayer, Hollis Rafkin Sax, Gordon McCoun, John Quinn and Paul Keary.

 

1



--------------------------------------------------------------------------------

3. UNDERTAKINGS AND COVENANTS

 

3.1 Each Warrantor severally and individually undertakes to the Offeror that:

 

  (a) (subject to any overriding fiduciary duty as a director) he will at all
times while the Offer is open for acceptance co-operate with the Offeror and he
will use all reasonable endeavours to ensure that the Offer becomes
unconditional in all respects; and

 

  (b) (subject to any overriding fiduciary duty as a director) he will not make
any statement or take any action or procure the taking of any action which he
knows would be prejudicial to the success of the Offer.

 

3.2 Unless the Offeror otherwise consents (such consent not to be unreasonably
withheld or delayed), each of the Warrantors severally and individually
undertakes to ensure that between the date of this deed and the Settlement Date
(as defined in the Offer Document), insofar as it lies within their control and
knowledge, each Group Company will not take or carry out any action or step
outside the ordinary course of business of that Group Company, and, in
particular (but without limitation), that each Group Company will:

 

  (a) not create, allot, issue, acquire, repay or redeem any share or loan
capital or agree, arrange or undertake to do any of those things (other than
pursuant to the exercise of share options granted prior to the date of this
deed) or acquire or agree to acquire, an interest in a corporate body or merge
or consolidate with a corporate body or any other person, enter into any
demerger transaction or participate in any other type of corporate
reconstruction;

 

  (b) operate its business in the usual way so as to maintain that business as a
going concern;

 

  (c) not acquire or dispose of, or agree to acquire or dispose of, any material
assets, business or undertakings except in the ordinary course of its business
or assume or incur, or agree to assume or incur, a liability, obligation or
expense (actual or contingent) which is material to the Group except in the
ordinary course of its business;

 

  (d) not declare, pay or make a dividend or distribution;

 

  (e) not pass a shareholders’ resolution save in respect of any matters
contemplated by the Offer;

 

  (f) continue, without amendment, each of the current insurance and indemnity
policies in respect of which the Company has an interest (including any active
historic policies which provide cover on a losses occurring basis);

 

  (g) not enter into a long-term, onerous, unusual or material agreement,
arrangement or obligation unless in the ordinary course of business;

 

  (h) not amend to the detriment of the Group Company or terminate a material
agreement, arrangement or obligation to which it is a party or terminate any
contract or commitment which is not capable of being terminated without
compensation;

 

2



--------------------------------------------------------------------------------

  (i) not amend the terms and conditions of employment or engagement of a
director, other officer or employee (except in the ordinary course of its
business) or hire an employee with a base salary of over £100,000;

 

  (j) not amend, or agree to amend, the terms of its borrowing or indebtedness
in the nature of borrowing or create, incur, or agree to create or incur,
borrowing or indebtedness in the nature of borrowing other than in the ordinary
course of business;

 

  (k) not give, or agree to give, a guarantee, indemnity or other agreement to
secure, or incur financial or other obligations with respect to, another
person’s obligation which in any case is material to the Group;

 

  (l) not start litigation or arbitration proceedings except in the ordinary
course of business;

 

  (m) not compromise or settle litigation or arbitration proceedings or any
action, demand or dispute or waive a right in relation to litigation or
arbitration proceedings except in the ordinary course of business;

 

  (n) conduct its business in all material respects in accordance with all
applicable legal and administrative requirements in any jurisdiction;

 

  (o) not enter into an agreement, arrangement or obligation (whether legally
enforceable or not) in which a director or former director of a Group Company or
a person connected with any of them is interested. The term “connected” has the
meaning given by section 839 of the Income and Corporation Taxes Act 1988
(“Taxes Act”), except that in construing section 839 “control” has the meaning
given by section 840 or section 416 of the Taxes Act so that there is control
whenever either section 840 or 416 requires;

 

  (p) (subject to any overriding fiduciary duty as a director) co operate with
the Offeror’s reasonable requests to:

 

  (i) allow the Offeror and its agents access to the books and records of each
Group Company including, without limitation, the statutory books, minute books,
leases, licences, contracts, details of receivables, intellectual property,
supplier lists and customer lists in the possession or control of each Group
Company;

 

  (ii) ensure the efficient continuation of management and operations of the
Group; and

 

  (iii) prepare for the introduction of the Offeror’s normal working procedures
in readiness for the Settlement Date;

 

  (q) not enter into any binding commitment in respect of the acquisition of
shares in the capital of Beachhead Media and Investor Relations (Proprietary)
Limited (Beachhead), a private company incorporated in the Republic of South
Africa, or a part or the whole of any business conducted by Beachhead from time
to time.

 

3.3 The Warrantors shall ensure that on the Settlement Date a meeting of the
board of directors of the Company is held at which the directors appoint persons
nominated by the Offeror as directors, with effect from the end of the meeting;
provided that at no time in the period commencing on Completion and ending on
the earlier of the Settlement Date and the date on

 

3



--------------------------------------------------------------------------------

which the Offer lapses or is withdrawn, the Warrantors shall not take any steps
or do any act which will modify, change or amend the composition of the board of
the directors of the Company.

 

4. NO VALUE “LEAKAGE”

Each Warrantor:

 

  (a) severally and individually warrants to the Offeror in respect of himself
only that since the Accounts Date he has not received any monies from any Group
Company other than a Permitted Leakage, and that since the Accounts Date, so far
as he is aware, no payments or distributions have been made by any Group Company
to any officer, director or employee other than a Permitted Leakage; and

 

  (b) severally and individually undertakes to the Offeror that, save as
otherwise consented to by the Offeror, he will not, in the period between the
date of this deed and the Settlement Date, receive any monies from any Group
Company other than a Permitted Leakage and that, insofar as it lies within his
control and knowledge, no payments or distributions will be made by any Group
Company to any officer, director or employee other than a Permitted Leakage.

 

5. CONFIDENTIALITY

 

5.1 Save for the issue of the Offer Document and the Form of Acceptance, no
party shall make or permit any person connected with him to make any
announcement concerning this deed or the Offer before, on or after Completion.

 

5.2 Nothing in this clause prevents any announcement being made or any
confidential information being disclosed:

 

  (a) with the written approval of the parties, which shall not be unreasonably
withheld or delayed; or

 

  (b) to the extent required by law or any competent regulatory body, but a
party required to disclose any confidential information shall promptly notify
the other parties, where practicable and lawful to do so, before disclosure
occurs and co-operate with the other parties regarding the timing and content of
such disclosure or any action which the other parties may reasonably elect to
take to challenge the validity of such requirement.

 

5.3 Nothing in this clause prevents disclosure of confidential information by
any party:

 

  (a) to the extent that the information is in or comes into the public domain
other than as a result of a breach of any undertaking or duty of confidentiality
by any person; or

 

  (b) to that party’s professional advisers, auditors or bankers, but before any
disclosure to any such person the relevant party shall procure that he is made
aware of the terms of this clause and shall use its best endeavours to procure
that such person adheres to those terms as if he were bound by the provisions of
this clause.

 

6. NOTICES

 

6.1 Any notice or other communication to be given under this deed must be in
writing (which does not include an Electronic Communication) and must be
delivered or sent by post to

 

4



--------------------------------------------------------------------------------

the party to whom it is to be given at its address appearing in this deed (or to
such other address as that party may from time to time notify the other parties
in writing as his or its address for the receipt of notices). Any notice or
other document sent by post shall be sent by prepaid first class recorded
delivery (if within the United Kingdom) or by prepaid airmail (if elsewhere).

 

6.2 Any notice or other communication shall be deemed to have been given:

 

  (a) if delivered, at the time of delivery; or

 

  (b) if posted, at 10.00 a.m. (local time at the place of receipt) on the
second Business Day after it was put into the post.

 

6.3 In proving service of a notice or other communication, it shall be
sufficient to prove that delivery was made or that the envelope containing the
communication was properly addressed and posted either by prepaid first class
recorded delivery post or by prepaid airmail, as the case may be.

 

7. ASSIGNMENTS

None of the rights or obligations under this deed may be assigned or transferred
without the prior written consent of the Warrantors and the Offeror. The
Warrantors shall be deemed to consent to the assignment of the rights and
obligations of Offeror to any subsidiary of FTI Consulting, Inc provided that
should any such subsidiary cease to be a subsidiary of FTI Consulting Inc, then
that subsidiary will be deemed to have assigned all the rights and obligations
back to the Offeror or to another subsidiary of FTI Consulting, Inc.

 

8. GENERAL

 

8.1 Each of the obligations, warranties, covenants and undertakings set out in
this deed (excluding any obligation which is fully performed at Completion)
shall continue in force after Completion.

 

8.2 Time is not of the essence in relation to any obligation under this deed
unless:

 

  (a) time is expressly stated to be of the essence in relation to that
obligation; or

 

  (b) one party fails to perform an obligation by the time specified in this
deed and the other party serves a notice on the defaulting party requiring it to
perform the obligation by a specified time and stating that time is of the
essence in relation to that obligation.

 

8.3 This deed may be executed in any number of counterparts, all of which taken
together shall constitute one and the same agreement and any party may enter
into this agreement by it (or its duly authorised representative) executing a
counterpart.

 

8.4 The rights of each party under this deed:

 

  (a) may be exercised as often as necessary;

 

  (b) are cumulative and not exclusive of rights and remedies provided by law;
and

 

  (c) may be waived only in writing and specifically.

 

5



--------------------------------------------------------------------------------

Delay in exercising or non-exercise of any such right is not a waiver of that
right.

 

8.5 Except as expressly stated in this deed, a person who is not a party to this
deed may not enforce any of its terms under the Contracts (Rights of Third
Parties) Act 1999.

 

8.6 Each party shall pay the costs and expenses incurred by him or it in
connection with the preparation and negotiation and execution of this deed.

 

9. SERVICE AGREEMENT UNDERTAKING

The Offeror separately undertakes to each of the Warrantors that it shall
procure the execution of the contracts of employment to be entered into between:

 

  (a) Financial Dynamics Limited and each of Charles Watson and Sanjay Jawa by
Financial Dynamics Limited; and

 

  (b) FD U.S. Communications, Inc., FTI Consulting, Inc. and Declan Kelly by FTI
Consulting, Inc.,

in the form in which they have been executed by the relevant Warrantors prior to
or on the date of this Deed, immediately upon Completion.

 

10. WHOLE AGREEMENT

 

10.1 This deed and the documents referred to in it contain the whole agreement
between the parties relating to the transactions contemplated by this deed and
supersede all previous agreements (if any) between the parties relating to these
transactions.

 

10.2 Each party acknowledges that in agreeing to enter into this deed it has not
relied on any representation, warranty, collateral contract or other assurance
(except those set out in this deed) made by or on behalf of any other party
before the signature of this deed. Each party waives all rights and remedies
which, but for this subclause, might otherwise be available to it in respect of
any such representation, warranty, collateral contract or other assurance.

 

10.3 The Offeror shall have no claim in tort against the Warrantors as a result
of it entering into this deed. The only remedies available to the Offeror in
respect of this deed are damages for breach of contract (save for any breach of
Clauses 3 or 4.1(b) in respect of which injunctive relief and other equitable
remedies are available) and, for the avoidance of doubt, the Offeror shall not
be entitled to withdraw, rescind or terminate the Offer or any contract for the
sale and purchase of the Shares as a result of any breach of this deed.

 

10.4 Nothing in the preceding subclause limits or excludes any liability for
fraud or fraudulent misrepresentation.

 

11. GOVERNING LAW

 

11.1 This deed is governed by and shall be construed in accordance with English
law.

 

11.2 Each party submits to the jurisdiction of the English courts for all
purposes relating to this deed.

 

11.3 The parties waive any objection to the English courts on grounds that they
are an inconvenient or inappropriate forum to settle any such dispute.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this deed has been executed by the parties (or their duly
authorised representatives) on the date stated at the beginning of this deed.

 

7



--------------------------------------------------------------------------------

Schedule 1

THE WARRANTORS

 

(A)

Name and address of Warrantor

  

(B)

Number of Shares

  

(C)

Maximum liability for all Warranty Claims

     

Charles Watson

30 Vardens Road

London SW11 1RH

   114,800 A Shares
135,000 B Shares    £306,000

Declan Kelly

Apt 17C, 270 Broadway

Manhattan, New York

10007-2306

   53,322 A Shares
135,000 B Shares    £355,000

Sanjay Jawa

68 Netheravon Road

London W4 2NB

   8,241 A Shares
48,000 B Shares    £165,000

 

8



--------------------------------------------------------------------------------

Schedule 2

THE COMPANY

 

Company name:

  FD International (Holdings) Limited

Registered number:

 

4502457

Registered office:

 

Holborn Gate, 26 Southampton Buildings, London WC2A 1PB

Date and place of incorporation:

 

2 August 2002

England and Wales

Directors:

 

Oliver Pawle

Sanjay Jawa

Declan Kelly

Anthony Knox

John Singer

Charles Watson

Secretary:

 

Greg Cooper

VAT number:

 

815 0575 42

Accounting reference date:

 

31 December

Auditors:

 

KPMG LLP

Authorised capital:

  £520,405.50 consisting of 2,704,055 A ordinary shares of £0.10 each, 1,500,000
B ordinary shares of £0.10 each and 1,000,000 C ordinary shares of £0.10 each.

Issued capital:

  £442,968.70 consisting of 2,704,055 A ordinary shares of £0.10 each, 1,470,289
B ordinary shares of £0.10 each and 255,343 C ordinary shares of £0.10 each.

 

9



--------------------------------------------------------------------------------

Schedule 3

THE SUBSIDIARIES

 

Company name:

  FD International 2 Limited

Registered number:

  4730632

Registered office:

  Holborn Gate, 26 Southampton Buildings, London WC2A 1PB

Date and place of incorporation:

 

11 April 2003

England and Wales

Directors:

 

Sanjay Jawa

John Singer

Charles Watson

Secretary:

  Greg Cooper

VAT number:

  815 0575 42

Accounting reference date:

  31 December

Auditors:

  KPMG LLP

Authorised capital:

  £314,217.40 consisting of 3,142,174 ordinary shares of £0.10 each.

Issued capital:

  £314,217.40 consisting of 3,142,174 ordinary shares of £0.10 each.

Company name:

  FD International 3 Limited

Registered number:

  4730634

Registered office:

  Holborn Gate, 26 Southampton Buildings, London WC2A 1PB

Date and place of incorporation:

 

11 April 2003

England and Wales

Directors:

 

Sanjay Jawa

John Singer

Charles Watson

Secretary:

  Greg Cooper

VAT number:

  815 0575 42

Accounting reference date:

  31 December

 

10



--------------------------------------------------------------------------------

Auditors:    KPMG LLP Authorised capital:    £2,157,545.40 consisting of
21,575,454 ordinary shares of £0.10 each. Issued capital:    £2,157,545.40
consisting of 21,575,454 ordinary shares of £0.10 each.

 

Company name:    FD International 4 Limited Registered number:    4730629
Registered office:    Holborn Gate, 26 Southampton Buildings, London WC2A 1PB
Date and place of incorporation:   

11 April 2003

England and Wales

Directors:   

Sanjay Jawa

John Singer

Charles Watson

Secretary:    Greg Cooper VAT number:    815 0575 42 Accounting reference date:
   31 December Auditors:    KPMG LLP Authorised capital:    £2,157,645.40
consisting of 21,576,454 ordinary shares of £0.10 each. Issued capital:   
£2,157,545.40 consisting of 21,575,454 ordinary shares of £0.10 each. Company
name:    FD Russia Limited Registered number:    5402982 Registered office:   
Holborn Gate, 26 Southampton Buildings, London, WC2A 1PB Date and place of
incorporation:   

24 March 2005

England and Wales

Directors:   

Michael Guerin

Sanjay Jawa

Charles Watson

Secretary:    Greg Cooper

 

11



--------------------------------------------------------------------------------

VAT number:    Not applicable Accounting reference date:    31 December
Auditors:    KPMG LLP Authorised capital:    £100.00 consisting of 100 ordinary
shares of £1.00 each. Issued capital:    £1.00 consisting of 1 ordinary share of
£1.00. Company name:    Financial Dynamics Ireland Limited Registered number:   
304946 Registered office:    10 Merrion Square, Dublin 2, Ireland Date and place
of incorporation:   

9 April 1999

Ireland

Directors:   

Aisling Garvey

Padraig Galvin

Paul McSharry

Charles Basil Lucas Watson

Paul Keary

Niall O’Muilleoir

Niamh Lyons

Brendan Murphy

Declan Kelly

Secretary:    Padriag Galvin VAT number:    6324946W Accounting reference date:
   31 December Auditors:    M. J. O’Connor & Co Authorised capital:   
EUR1,269,738.00 consisting of 1,000,000 ordinary shares of EUR1.2697 each.
Issued capital:    EUR26,157.00 consisting of 20,600 ordinary shares of EUR
1.2697 each.

Company name:

   LLM Holdings Limited

Registered number:

   4910285

Registered office:

   Holborn Gate, 26 Southampton Buildings, London WC2A 1PB

Date and place of incorporation:

  

24 September 2003

England and Wales

 

12



--------------------------------------------------------------------------------

Directors:  

Sanjay Jawa

David Lloyd

Charles Watson

Secretary:   Greg Cooper VAT number:   Not applicable Accounting reference date:
  31 December Auditors:   KPMG LLP Authorised capital:   £3,000.00 consisting of
300,000 ordinary shares of £0.01 each. Issued capital:   £2,660.96 consisting of
266,096 ordinary shares of £0.01 each. Company name:   LLM Communications
Limited Registered number:   3314777 Registered office:   Holborn Gate, 26
Southampton Buildings, London WC2A 1PB Date and place of incorporation:  

7 February 1997

England and Wales

Directors:  

Sanjay Jawa

Craig Leviton

David Lloyd

Ben Lucas

Jonathan Mendelsohn

Charles Watson

Secretary:   Sanjay Jawa VAT number:   697 1847 75 Accounting reference date:  
31 December Auditors:   KPMG LLP Authorised capital:   £5,000.00 consisting of
5,000 ordinary shares of £1.00 each. Issued capital:   £5,000.00 consisting of
5,000 ordinary shares of £1.00 each.

 

13



--------------------------------------------------------------------------------

Company name:   Financial Dynamics Asia Limited Registered number:   979844
Registered office:   3rd Floor, Three Pacific Place, Queen’s Road East, Hong
Kong Date and place of incorporation:  

27 June 2005

Hong Kong

Directors:  

Diana Footitt

Charles Watson

Sanjay Jawa

Secretary:   Baker Tilly Hong Kong Business Services Limited Business
registration number:   35784996 Accounting reference date:   None as yet
Auditors:   None as yet Authorised capital:   HK$10,000 consisting of 10,000
shares of HK$1.00 each. Issued capital:   HK$10,000 consisting of 10,000 shares
of HK$1.00 each. Company name:   Financial Dynamics Holdings Limited Registered
number:   3345319 Registered office:   Holborn Gate, 26 Southampton Buildings,
London WC2A 1PB Date and place of incorporation:  

4 April 1997

England and Wales

Directors:  

Sanjay Jawa

Charles Watson

Secretary:   Greg Cooper VAT number:   815 0575 42 Accounting reference date:  
31 December Auditors:   KPMG LLP Authorised capital:   £5,000,000.00 consisting
of 5,000,000 ordinary shares of £1.00 each. Issued capital:   £1,066,667.00
consisting of 1,066,667 ordinary shares of £1.00 each.

 

14



--------------------------------------------------------------------------------

Company name:   Financial Dynamics Limited Registered number:   1656428
Registered office:   Holborn Gate, 26 Southampton Buildings, London WC2A 1PB
Date and place of incorporation:  

4 August 1982

England and Wales

Directors:  

Sanjay Jawa

Charles Watson

Secretary:   Greg Cooper VAT number:   815 0575 42 Accounting reference date:  
31 December Auditors:   KPMG LLP Authorised capital:   £50,000.00 consisting of
3,375,000 ordinary shares of £0.01 each and 1,625,000 Preference shares of £0.01
each. Issued capital:   £50,000.00 consisting of 3,375,000 ordinary shares of
£0.01 each and 1,625,000 Preference shares of £0.01 each. Company name:   FD
International Limited Registered number:   4048310 Registered office:   Holborn
Gate, 26 Southampton Buildings, London WC2A 1PB Date and place of incorporation:
 

7 August 2000

England and Wales

Directors:  

Sanjay Jawa

Charles Watson

Secretary:   Greg Cooper VAT number:   815 0575 42 Accounting reference date:  
31 December Auditors:   KPMG LLP Authorised capital:   £3,000,000.00 consisting
of 3,000,000 ordinary shares of £1.00 each. Issued capital:   £2,925,001.00
consisting of 2,925,001 ordinary shares of £1.00 each.

 

15



--------------------------------------------------------------------------------

Company name:    A&B Financial Dynamics GmbH Registered number:    HRB 51241
Registered office:    Frankfurt am Main, Wiesenh LOGO
[g23031image002.jpg]ttenstrasse 11, Frankfurt, Hessen 60329,Germany Date and
place of incorporation:   

7 December 2000

Germany

Directors:   

Dirk Thorsten Schmitt

Dr. Lutz Golsch

Ivo Patrick Christoph Lingnau

Markus Wilhelm Breidenstein

Secretary:    Not applicable Fiscal/tax code:    DE220314371 Accounting
reference date:    31 December Auditors:    Not applicable Authorised capital:
   EUR25,000.00 consisting of 25,000 shares of EUR1.00 each. Issued capital:   
EUR25,000.00 consisting of 2 shares of EUR12,500.00 each (1 share of
EUR12,500.00 held by Financial Dynamics Limited and 1 share of EUR12,500.00 held
by Ahrens & Behrent Agentur für Kommunikation GmbH). Company name:    85Four
(Holdings) Limited Registered number:    3560931 Registered office:    Holborn
Gate, 26 Southampton Buildings, London WC2A 1PB Date and place of incorporation:
  

8 May 1998

England and Wales

Directors:   

Sanjay Jawa

Adrianne LeMan

Charles Watson

Secretary:    Sanjay Jawa VAT number:    718 6571 10 Accounting reference date:
   31 December

 

16



--------------------------------------------------------------------------------

Auditors:    KPMG LLP Authorised capital:    £10,000,000.00 consisting of
10,000,000 ordinary shares of £1.00 each. Issued capital:    £1,001.00
consisting of 1,001 ordinary shares of £1.00 each. Company name:    85Four
Limited Registered number:    2693509 Registered office:    Holborn Gate, 26
Southampton Buildings, London WC2A 1PB Date and place of incorporation:   

4 March 1992

England and Wales

Directors:   

Stuart Anderson

Kevin Bruce

Sanjay Jawa

Adrianne LeMan

Charles Watson

Secretary:    Sanjay Jawa VAT number:    718 6571 10 Accounting reference date:
   31 December Auditors:    KPMG LLP Authorised capital:    £100,000.00
consisting of 1,000,000 ordinary shares of £0.10 each. Issued capital:   
£850.10 consisting of 8,501 ordinary shares of £0.10 each. Company name:    FD
MWA Holdings, Inc. Registered number:    3658766 Registered office:    c/o PHS
Corporate Services, Inc, 1313 N. Market Street, Suite 5100, Wilmington, Delaware
19801, USA Date and place of incorporation:   

15 May 2003

USA (Delaware)

Directors:   

Declan Kelly

John T. Quinn

Registered agent:    PHS Corporate Services, Inc Tax identification number:   
05-0579952

 

17



--------------------------------------------------------------------------------

Authorised capital:   US$42,320.00 consisting of 4,232,000 common stock shares
of US$0.01 each. Issued capital:   US$42,320.00 consisting of 4,232,000 common
stock shares of US$0.01 each. Company name:   FD U.S. Communications, Inc.
Registered number:   Not applicable Registered office:   88 Pine Street, 32nd
Floor, New York, NY 10005, USA Date and place of incorporation:  

10 August 1982

USA (State of New York)

Directors:  

John Quinn

Declan Kelly

Registered agent:   John Quinn Tax identification number:   13-3128710
Authorised capital:   US$20,000.00 consisting of 10,000 A common stock shares of
US$1.00 each and 10,000 B common stock shares of US$1.00 each. Issued capital:  
US$2,562 consisting of 2,562 A common stock shares of US$1.00 each. Company
name:   Financial Dynamics Registered number:   RCS 404 191 025 Registered
office:   9 Rue Scribe, 7509 Paris, France Date and place of incorporation:  

20 March 2006

Paris, France

President   Nina Mitz Secretary:   Not applicable VAT number:   FR 46 404 191
025 Accounting reference date:   31 December Auditors:   Pascal Defond
Authorised capital:   EUR60,000.00. Issued capital:   EUR60,000.00.

 

18



--------------------------------------------------------------------------------

Company name:   Dittus Communications, Inc. Registered number:   991347
Registered office:   1090 Vermont Avenue, N.W. Washington, DC20005, USA Date and
place of incorporation:  

6 May 1999

USA (District of Columbia)

Directors:  

Gloria Dittus

Declan Kelly

John Quinn

Registered agent:   Corporation Service Company Authorised capital:   10,000
common stock shares. Issued capital:   1,000 common stock shares. Company name:
  FD Dubai Limited Registered number:   5895621 Registered office:   Holborn
Gate, 26 Southampton Buildings, London WC2A 1PB Date and place of incorporation:
 

3 August 2006

England and Wales

Directors:  

Sanjay Jawa

Charles Watson

Secretary:   Greg Cooper VAT number:   None as yet Accounting reference date:  
31 August Auditors:   KPMG LLP Authorised capital:   £100.00 consisting of 100
ordinary shares of £1.00 each. Issued capital:   £1.00 consisting of 1 ordinary
share of £1.00 each.

 

19



--------------------------------------------------------------------------------

Schedule 4

WARRANTIES

Information

 

1. The information set out in Schedule 2 and Schedule 3 is true and accurate as
of the date of this deed.

Financial

 

2. The Accounts have been prepared in accordance with generally accepted United
Kingdom accounting policies and principles and show a true and fair view of the:

 

  (A) the assets and liabilities of the affairs of the Group as at the Accounts
Date; and

 

  (B) profits/losses of the Group for the financial year ended on the Accounts
Date.

 

3. Except (i) as provided for or taken into account in the Accounts and (ii) for
ordinary course liabilities incurred since the Accounts Date, no Group Company
has any material liabilities or material commitments or Encumbrances over assets
of the Group.

 

4. Since the Accounts Date the Group has carried on its business in the ordinary
and usual course.

 

5. The Disclosure Letter contains complete details of all outstanding Borrowings
of the Group.

 

5.1 The June Management Accounts and July Management Accounts have been prepared
with due care on a basis consistent with the preparation of the management
accounts for the period 1 January to 30 May 2006 and, based upon matters known
at the time they were drawn up, respectively present a view of the Group’s
assets and liabilities as at 30 June 2006 and 31 July, and of the Group’s
profits for the period then ended which, taken as a whole, is not materially
misleading, it being acknowledged that the June Management Accounts and July
Management Accounts are interim accounts prepared for internal purposes and have
not been audited.

 

5.2 The Interim Financial Statements have been prepared with due care based on
the financial information extracted from the June Management Accounts but
presented in a form consistent with, and on the basis of the accounting policies
and practices used in preparing, the Accounts, it being acknowledged that whilst
the Company has required the Interim Financial Statements to be reviewed by the
Company’s auditors for the purposes of this transaction on the basis set out in
the Interim Financial Statements, they are interim accounts and have not been
audited.

Insurance

 

6. The Data Room contains an accurate and complete list of all current insurance
policies of the Group.

Commercial Agreements

 

7. The Data Room contains details of:

 

  (C) the terms of contracts with clients which together accounted for more than
15% of aggregate turnover of the Group Companies for the financial year ended on
the Accounts Date; and

 

  (D) all agreements which are material to the business of the Group as a whole.

 

20



--------------------------------------------------------------------------------

8. No fact or circumstance exists which is likely to invalidate or give rise to
a ground for termination, avoidance or repudiation of a material agreement,
arrangement or obligation to which a Group Company is a party. No party with
whom a Group Company has entered into an agreement, arrangement or obligation
has given notice of its intention to terminate, or has sought to repudiate or
disclaim, the material agreement, arrangement or obligation.

 

9. Neither a Group Company nor any party with whom the Group Company has entered
into a material agreement, arrangement or obligation is in material breach of
the agreement, arrangement or obligation. No fact or circumstance exists which
is likely to give rise to a breach of this type.

 

10. No client of the Group individually accounted for more than 2% of the
aggregate turnover of the Group Companies for the twelve months prior to the
date of this deed. None of the clients listed in Appendix 13 (top UK retainer
clients), Appendix 14 (top US retainer clients) or Appendix 15 (top RoW retainer
clients) of the vendor due diligence report dated 20 June 2006 and prepared by
KPMG LLP (“Material Clients”) has:

stopped, or indicated an intention to stop, trading with any Group Company;

reduced, or indicated an intention to reduce, substantially its trading with any
Group Company; or

changed or indicated an intention to change, substantially the terms on which it
is prepared to trade with any Group Company.

 

11. No Material Customer is likely to:

 

  (a) stop trading with any Group Company;

 

  (b) reduce substantially its trading with any Group Company; or

 

  (c) change substantially the terms on which it is prepared to trade with any
Group Company.

 

12. No Group Company has outstanding any material bid, tender, sale or service
proposal.

Assets

 

13. Except for assets acquired subject to retention or reservation of title by
the supplier or manufacturer of such assets, all the material assets included in
the Accounts or acquired by a Group Company after the Accounts Date:

 

  (a) are legally and beneficially owned by a Group Company free from any
mortgage, charge, lien or other encumbrance; and

 

  (a) are not held subject to any agreement for lease, hire, hire purchase or
sale on conditional or deferred terms.

Compliance and Litigation

 

14. No Group Company has done or omitted to do anything in material breach of
any relevant statutory requirement, bye laws or regulations of the United
Kingdom or any other jurisdiction applicable to it or its business where such
contravention would have a material adverse effect on the continued operation of
the business of the Group taken as a whole after Completion.

 

21



--------------------------------------------------------------------------------

15. The Disclosure Letter contains true, accurate and complete details of all
civil, criminal or arbitration proceedings in which any member of the Group is
involved where the amount in dispute exceeds £100,000 other than rent review
proceedings in the ordinary course of the Group’s business and other than debt
recovery proceedings in the ordinary course of the Group’s business.

Property

 

16. The Data Room contains a complete list of all leasehold properties owned
and/or occupied by the Group (the “Properties”) and there are no freehold
properties owned and/or occupied by the Group.

 

17. The Data Room contains copies of the leases relating to the Properties.

Intellectual Property

 

18. No written claims concerning the infringement of any of the Intellectual
Property Rights have been made by a Group Company.

 

19. A Group Company is the registered proprietor of the registered Intellectual
Property Rights and the applicant for the registration of the Intellectual
Property Rights as set out in the Disclosure Letter.

Employment

 

20. The Disclosure Letter contains details of all pension schemes in which the
Group participates or to which the Group contributes or has any ongoing
financial responsibility. For the purposes of this paragraph 20, a pension
scheme is a scheme, agreement or arrangement for the provision of Retirement
Benefits (meaning benefits payable by reference to reaching or expecting to
reach, retirement or a particular age or payable by reason of serious
ill-health, incapacity or death and any other retirement benefit within the
meaning of section 255(5) of the Pensions Act 2004) to any past or present
employee, officer or director of the Group and their respective spouses and
dependants.

 

21. All pension contributions required to be paid to date in respect of the
pension schemes detailed in the Disclosure Letter have been paid in full, or
accrued on the balance sheet.

 

22. The Data Room contains full and accurate details of the service contracts
for the Warrantors and John Quinn, Gordon McCoun, Hollis Rafkin Sax, Harlan
Teller, Michael Bayer, Gloria Dithus, Edward Reilly, Timothy Spratt, Andrew
Lorenz, Geoffrey Pelham-Lane, Anthony Danaher, David Lloyd, Tarquin Henderson,
Nina Mitz, Lutz Golsch, Markus Breidenstein, Ivo Lingnau, Dirk T Schmidt, Paul
McSharry, Diana Footit, Bruce Hetherington, Michael Guerin and John Hobday (the
“Management Executives”) and full and accurate details of the salary and
emoluments and benefits to which each Warrantor and Management Executive is
entitled.

 

23. The Data Room contains the rules and documentation relating to all profit
sharing, bonus or other incentive schemes or arrangements of all employees with
salaries of £100,000 or more.

Taxation

 

24. The Group has filed all tax returns, computations and registrations which it
is required to make under applicable law and maintained all records in relation
to Taxation as it is required

 

22



--------------------------------------------------------------------------------

to maintain and has fully complied on a timely basis with all notices served on
it and any other requirements lawfully made of it by any Taxation Authority. No
return (and nothing in a return) is disputed or is yet to be determined by, or
is subject to agreement with, a Taxation Authority.

The Subsidiaries

 

25. The Company or another Group Company is the sole legal and beneficial owner
of the shares in the Subsidiaries free from Encumbrances and have the right to
exercise all voting and other rights over such shares.

 

26. The shares in the Subsidiaries comprise the whole of the allotted and issued
share capital of the Subsidiaries.

 

27. No person has the right (whether exercisable now or in the future and
whether contingent or not) to call for the allotment, conversion, issue, sale or
transfer, redemption or repayment of any share capital or has any option,
agreement or other arrangement (including conversion rights and rights of
pre-emption) giving rise to a right over, or an interest in, the capital of the
Company or any Subsidiary.

 

28. Neither the Company nor any Subsidiary has any interest in, or has agreed to
acquire or merge or consolidate with, any share capital or other security of any
other company (wherever incorporated) or any other entity other than the
Subsidiaries.

Previous Acquisitions

 

29. The Data Room contains complete copies of each of the Acquisition
Agreements.

 

23



--------------------------------------------------------------------------------

Schedule 5

LIMITS ON CLAIMS

 

1. Notice

If any member of (a) the senior management of FTI Consulting Inc or (b) the
board of the Company or their successors as the senior management of the
Business Unit (other than a Warrantor) becomes aware of a matter or circumstance
which is likely to give rise to a Warranty Claim (or claim for breach of the
warranty in Clause 4.1(a), to the extent only specified in paragraph 3.1(c)
below) the Warrantors shall not be liable in respect of it unless the Offeror
shall have given notice to the Warrantors specifying that matter or circumstance
in reasonable detail (including, without limitation, the Offeror’s estimate, on
a without prejudice basis, of the amount of such claim) as soon as reasonably
practicable (and in any event within 30 days) after the Offeror becomes aware of
that matter or circumstance. The Warrantors shall not be liable for any losses
in respect of a Warranty Claim to the extent that they are increased, or are not
reduced, as a result of any failure by the Offeror to give notice as
contemplated by this paragraph.

 

2. Exclusions

 

2.1 The Warrantors shall not be liable in respect of a Warranty Claim to the
extent that the matter or circumstance giving rise to that claim:

 

  (a) was taken into account in the Accounts or is otherwise reflected in the
Accounts (including, without limitation, by way of a note or a statement in any
report forming part of the Accounts); and

 

  (b) is a matter or circumstance of which any of Dennis Shaughnessey, Jack
Dunn, David Bannister, Ted Pincus and Eric Miller has actual knowledge at the
date of this deed (having made reasonable enquiry of their legal and other
professional advisers in connection with this transaction).

 

2.2 The Warrantors shall not be liable in respect of a Warranty Claim to the
extent the relevant liability would not have arisen but for:

 

  (c) a change in legislation or a change in the interpretation of any
legislation, rule, regulation or administrative practice of any government,
government department, local or state agency, authority or regulator or any
fiscal body made after the date of this deed (whether relating to Taxation, the
rate of Taxation or otherwise) or any amendment to or the withdrawal of any
practice previously published by a Taxation Authority, in any case occurring
after the date of this deed, whether or not that change, amendment or withdrawal
purports to be effective retrospectively in whole or in part; or

 

  (d) any change after Completion of the date to which any Group Company makes
up its accounts or in the bases, methods, principles or policies of accounting
of any Group Company; or

 

  (e) any act or omission of any Group Company on or before Completion carried
out at the written request or with the written consent of any member of the
Offeror’s Group or any act or omission of any member of the Offeror’s Group or
any Group Company after Completion; or

 

24



--------------------------------------------------------------------------------

  (f) a cessation, or any change in the nature or conduct, of any trade carried
on by any Group Company at Completion, being a cessation or change occurring on
or after Completion.

 

3. Financial limits

 

3.1 The liability of the Warrantors under or in respect of the Warranties shall
be limited as follows:

 

  (g) the Warrantors shall not be liable in respect of, and there shall be
disregarded for all purposes, any Warranty Claim unless the amount of the
damages (excluding interest and costs) to which the Offeror would, but for this
subparagraph, be entitled as a result of that Warranty Claim or series of
Warranty Claims arising out of the same event or circumstance exceeds £25,000
(having taken into account the provisions of paragraph 3.2 below);

 

  (h) the Warrantors shall not be liable in respect of any Warranty Claim unless
the amount of damages (excluding interest and costs) resulting from any and all
Warranty Claims (other than claims disregarded as contemplated by subparagraph
(a) above) exceed in aggregate £1,000,000 (having taken into account the other
provisions of this Schedule 5 whereupon the whole amount and not just the
excess, shall apply; and

 

  (i) the maximum aggregate liability of each Warrantor in respect of any and
all Warranty Claims and in respect of any claim for breach of Clauses 3.2 and 4
(to the extent only of the Warrantor’s warranty and undertaking in respect of
officers, directors and employees of the Group other than himself) (including
interest and costs) shall not exceed the amount set opposite his name in column
(C) of Schedule 1.

 

3.2 Where two or more Warrantors are liable for a breach of the Warranties or
for a breach of Clauses 3 or 4 (to the extent specified in paragraph 3.1(c)
above), each such Warrantor shall only be liable for a proportionate share of
the liability for that breach of the Warranties or such Clauses depending on the
number of Warrantors liable for such breach, such proportionate share being
determined pro rata to the number of Shares held by each such Warrantor relative
to the total number of Shares held by all such Warrantors.

 

3.3 Where it is necessary to determine whether a monetary limit or threshold set
out in subparagraph 3.1(a), 3.1(b) or 3.2 has been reached or exceeded (as the
case may be) and the value of the relevant Warranty Claim or the subject matter
of any part of the relevant Warranty Claim is expressed in a currency other than
sterling, the value of each such Warranty Claim shall be converted into sterling
at the Exchange Rate on the date of receipt of the written notice of such claim
(served in accordance with paragraph 1) (or where such date is not a Business
Day at the Exchange Rate on the first Business Day following such receipt).

 

4. Time limits

The liability of the Warrantors in respect of the Warranties and in respect of
the warranty in Clause 4(a) (to the extent specified in paragraph 3.1(c) above)
shall terminate on the expiry of a period of 18 months calculated from the date
of this deed except in respect of any Warranty Claim (or claim for breach of the
warranty in Clause 4.1(a) as aforesaid) of which notice is given to the
Warrantors as contemplated by paragraph 1 of this schedule before that date. The
liability of the Warrantors in respect of any Warranty Claim (or claim for
breach of the warranty in Clause 4.1(a) as aforesaid) shall in any event
terminate if proceedings in respect of it have not been commenced within six
months after the giving of notice of that claim as contemplated by paragraph 1
of this schedule (or, if that claim is based on a liability which is contingent
only, within three months after such contingent liability gives rise to an
obligation to make a payment).

 

25



--------------------------------------------------------------------------------

5. Payment of damages

Any payment made by the Warrantors in respect of a Warranty Claim shall, to the
maximum extent possible, be deemed to be a reduction in the consideration for
the sale of the Warrantors’ Shares under the Offer.

 

6. Third party claims

If a Warranty Claim arises as a result of, or in connection with, a liability or
alleged liability of a Group Company to a third party (a Third Party Claim)
then, in addition to its notification obligations under Paragraph 1 and without
prejudice to its obligations under Paragraph 7:

 

  (j) the Offeror shall consult reasonably with the Warrantors in relation to
the conduct of negotiations and/or proceedings relating to the Third Party Claim
and take reasonable account of their proposals and suggestions (having regard to
the effect on the business, reputation and goodwill of any member of the
Offeror’s Group);

 

  (k) the Offeror will not (and will procure that each Group Company and all
other members of the Offeror’s Group will not) make or attempt to make any
admission of liability, agreement, settlement or compromise in relation to a
Third Party Claim without the consent of the Warrantors (that consent not to be
unreasonably withheld or delayed taking into consideration the effect on the
business, reputation and goodwill of any member of the Offeror’s Group); and

 

  (l) the Offeror shall in any event keep the Warrantors informed as to the
steps which are being taken in connection with the Third Party Claim).

 

7. Mitigation

The Offeror shall and shall procure that the Group Companies and any other
relevant member of the Offeror’s Group shall, in relation to any loss or
liability which might give rise to a Warranty Claim, take all available steps to
avoid or mitigate that loss or liability.

 

8. Recovery from third parties

 

8.1 If any Group Company is or may be entitled to recover from some other person
any loss or damage which gives rise to any Warranty Claim, the Offeror shall or
shall procure that the relevant Group Company shall take reasonable steps to
enforce that recovery (keeping the Warrantors informed on a timely basis of any
action so taken) but without affecting any action which the Officer may wish to
bring against the Warrantors, provided that the Offeror shall not be so obliged
to the extent that it reasonably considers the same would adversely affect the
business, goodwill or reputation of any member of the Offeror’s Group.

 

8.2 If:

 

  (a) the Warrantors make a payment in respect of, or towards the settlement of,
a Warranty Claim (the Damages Payment);

 

  (b) at any time after the making of such payment any Group Company or the
Offeror receives or procures the receipt (including from insurers) of any sum
other than from the Warrantors which is referable to that Warranty Claim
(the Third Party Sum);

 

  (c) the receipt of the Third Party Sum was not taken into account in
calculating the Damages Payment; and

 

26



--------------------------------------------------------------------------------

  (d) the aggregate of the Third Party Sum and the Damages Payment exceeds the
amount required to compensate the Offeror in full for the loss or liability
which gave rise to the Warranty Claim in question (such excess being the Excess
Recovery),

the Offeror shall, promptly following receipt of the Third Party Sum by it or
the relevant Group Company, repay to the Warrantors an amount equal to the lower
of (i) the Excess Recovery and (ii) the Damages Payment, after deducting (in
either case) all costs reasonably incurred by the Offeror or the relevant Group
Company in recovering the Third Party Sum.

 

9. Contingent liabilities

If any Warranty Claim is based upon a liability which is contingent only, the
Warrantors shall have no obligation to make a payment in respect thereof unless
(and until) such contingent liability gives rise to an obligation to make a
payment.

 

10. No double recovery

The Offeror shall not be entitled to recover more than once in respect of any
fact, matter, event or circumstance giving rise to a Warranty Claim.

 

11. Books and records

The Offeror will (and will procure that each Group Company and all other members
of the Offeror’s Group will) retain and preserve all books, records, documents
and information (including information recorded or retained in any electronic
form) of or relating to each Group Company and their business which are or may
be relevant in connection with any Warranty Claim brought by the Offeror against
the Warrantors for 3 years from Completion.

 

12. Fraud

None of the limitations contained in this schedule shall apply to any Warranty
Claim against a Warrantor to the extent that the Warrantor has been fraudulent
in relation to such Warranty Claim or where such Warranty Claim would not have
arisen or would not have been so large but for the fraud by that Warrantor. For
the avoidance of doubt, however, subject to applicable laws in relation to
fraud, no Warrantor shall be liable (nor have any limitations on his own
liability disapplied) in respect of the fraud of any other Warrantor.

 

27



--------------------------------------------------------------------------------

Schedule 6

INTERPRETATION

 

1. In this deed:

A Shares means the “A” ordinary shares of 10p each in the capital of the
Company;

Accounts means the consolidated audited accounts of the Group for the period
ended on the Accounts Date attached to the Disclosure Letter as document 1 of
the general disclosure documents;

Accounts Date means 31 December 2005;

Agreed Form means, in relation to any document, the form of that document which
has been initialled for the purpose of identification by or on behalf of the
Warrantors’ Solicitors and the Offeror’s Solicitors;

Acquisition Agreements means:

 

  (a) the asset purchase agreement between (1) Morgen-Walke Associates, Inc.,
(2) FD International (Holdings) Ltd, (3) Westhill Partners Inc. and (4) Edward
Reilly dated 10 August 2005;

 

  (b) the share sale agreement between (1) J.N. Mendelsohn, (2) B.C.L. Lucas,
(3) C. Leviton, (4) various option sellers and (5) FD International 2 Limited
dated 22 July 2005;

 

  (c) the business and asset purchase agreement between (1) Anthony Danaher,
(2) Sue Danaher and (3) Financial Dynamics Limited dated 17 January 2005;

 

  (d) stock exchange agreement between (1) FDMWA Holdings, Inc., (2) FD
International (Holdings) Ltd., (3) FD International 2 Limited and (4) Gloria
Dittus dated 30 November 2005.

Borrowing means all outstanding borrowings and outstanding indebtedness in the
nature of borrowings of any Group Company for the payment or repayment of money,
including any bank debit balances, bonds, notes, loan stock, debentures or other
debt instruments, any overdraft or finance lease, receivable sold or discounted,
any amount raised under any other transaction having the commercial effect of a
borrowing, unpaid dividends and accrued and arrears of dividends (excluding any
dividends from one Group Company to another Group Company) and also interest on
the foregoing items but excluding (i) trade credit as arising in the ordinary
course of business; (ii) operating leases; (iii) borrowings and outstanding
indebtedness in the nature of borrowings due from one Group Company to another
Group Company; and (iv) Taxation and all amounts with the passage of time
becoming due, but not yet owing, to a Taxation Authority;

B Shares means the “B” ordinary shares of 10p each in the capital of the
Company;

Business Day means a day (other than a Saturday or Sunday) on which banks are
generally open in London for normal business;

Business Unit has the meaning given in the Offer Document;

C Shares means the “C” ordinary shares of 10p each in the capital of the
Company;

 

28



--------------------------------------------------------------------------------

Company shall have the meaning given to it in recital (A), certain particulars
of which are set out in Schedule 2;

Completion means the date on which the Offer becomes or is declared
unconditional in all respects;

Data Room means the documents and information contained in the virtual data site
as listed in the index in the Agreed Form;

Disclosure Documents has the meaning given in the Disclosure Letter;

Disclosure Letter means the letter of the same date as this deed from the
Warrantors to the Offeror delivered by the Warrantors to the Offeror prior to
the execution of this deed;

Electronic Communication means an electronic communication as defined in the
Electronic Communications Act 2000;

Encumbrance means any mortgage, charge (fixed or floating), pledge, lien,
option, right to acquire, assignment by way of security, trust arrangement for
the purpose of providing security or any other security interest of any kind,
including retention arrangements and any agreement to create any of the
foregoing;

Exchange Rate means with respect to a particular currency for a particular day
the spot rate of exchange at 11.00 am (London time) for that currency into
Sterling at such time as quoted by Barclays Bank plc (and if for any reason a
quote is not available from Barclays Bank plc at such time, as soon as such a
quote immediately thereafter becomes available from Barclays Bank plc);

Form of Acceptance means the form of acceptance in the Agreed Form to be sent to
the Shareholders with the Offer Document;

Group means together the Company and the Subsidiaries and member of the Group
shall be construed accordingly;

Group Companies means the Company and the Subsidiaries and Group Company shall
be interpreted accordingly;

Intellectual Property means inventions, patents, trade marks, service marks,
designs (whether registered or unregistered), copyrights (including copyright in
computer programmes), domain names, confidential information, know-how, business
or trade names, trading goodwill and all applications and rights to apply for,
or for the protection of, any of the foregoing;

Intellectual Property Rights means the Intellectual Property which is owned or
used by the Group;

Interim Financial Statements means the profit and loss account, balance sheet
and cash flow statement for the Group in respect of the six month period ended
30 June 2006 (document 11.07.21 of the Disclosure Documents);

July Management Accounts means the set of management accounts for the Group in
respect of the 7 month period ended 31 July 2006 (document 11.07.20 of the
Disclosure Documents);

June Management Accounts means the set of management accounts for the Group in
respect of the 6 month period ended 30 June 2006 (documents 2.13.20, 2.13.21 and
2.13.22 of the Disclosure Documents);

 

29



--------------------------------------------------------------------------------

Offer shall have the meaning given to it in recital (B);

Offer Document shall have the meaning given to it in recital (B);

Offeror’s Group means the Offeror, each subsidiary undertaking or parent
undertaking for the time being of the Offeror and each subsidiary undertaking
for the time being of a parent undertaking of the Offeror and includes, for the
avoidance of doubt, after Completion each Group Company;

Offeror’s Solicitors means Clifford Change of 10 Upper Bank Street, London E14
5JJ;

Permitted Leakage means any one or more of the following:

 

  (a) all payments of salary, emoluments, benefits and bonuses pursuant to the
terms of, or payable under, the service contracts between a Group Company and a
Warrantor and reimbursement of expenses properly incurred by the Warrantor in
the performance of his duties; and

 

  (b) all dividends validly declared and disclosed in the Disclosure Letter;

Settlement Date has the meaning set out in the Offer Document;

Subsidiaries means the companies certain particulars of which are set out in
Schedule 3 and Subsidiary shall mean any one of them;

subsidiary means a subsidiary for the purposes of the Companies Act 1985;

subsidiary undertaking and parent undertaking have the meanings given in section
258 of the Companies Act 1985;

Taxation means all forms of taxation, duties, imposts, contributions,
withholdings and deductions, whether of the United Kingdom or elsewhere,
chargeable against or payable by a Group Company, including any interest, fine,
penalty or surcharge levied in connection therewith;

Taxation Authority means any government, state or municipality or any local,
state, federal or other fiscal, revenue, customs or excise authority, body or
official anywhere in the world competent to impose, administer or collect any
Taxation or make any decision or ruling on any matter relating to Taxation;

Warranties means the warranties on the part of the Warrantors contained in
clause 2.1 and Schedule 4;

Warrantors’ Solicitors means Mayer Brown Rowe & Maw LLP of 11 Pilgrim Street,
London EC4V 6RW;

Warranty Claim means a claim by the Offeror or any person deriving title from it
for any breach or alleged breach of any of the Warranties.

 

2. In this deed, any express or implied reference to an enactment (which
includes any legislation in any jurisdiction) includes references to:

 

  (E) that enactment as amended, extended or applied by or under any other
enactment before or after the date of this deed;

 

  (F) any enactment which that enactment re-enacts (with or without
modification); and

 

30



--------------------------------------------------------------------------------

  (G) any subordinate legislation (including regulations) made (before or after
signature of this deed) under that enactment, as re-enacted, amended, extended
or applied as described in paragraph (a) above, or under any enactment referred
to in paragraph (b) above.

 

3. In this deed:

 

  (H) words denoting persons shall include bodies corporate and unincorporated
associations of persons; and

 

  (I) references to an individual/a natural person include his estate and
personal representatives; and

 

  (J) subject to the clause headed “Assignments”, references to a party to this
deed include references to the successors or assigns (immediate or otherwise) of
that party.

 

31



--------------------------------------------------------------------------------

SIGNATORIES

 

EXECUTED as a DEED by    )    /s/ CHARLES WATSON CHARLES WATSON    )    in the
presence of    )    Witness signature       /s/ LAURI-LYNN PUESALL Witness name
      Lauri-Lynn Puesall Witness address       4 Chapel Walk, Bexley Park,
London, DAZ7WW Witness occupation       Solicitor EXECUTED as a DEED by    )   
/s/ DECLAN KELLY * DECLAN KELLY    )    in the presence of    )    Witness
signature       /s/ LAURI-LYNN PUESALL Witness name       Lauri-Lynn Puesall
Witness address       4 Chapel Walk, Bexley Park, London, DAZ7WW Witness
occupation       Solicitor

--------------------------------------------------------------------------------

* For Declan Kelly by Charles Watson

 

EXECUTED as a DEED by    )    /s/ SANJAY JAWA SANJAY JAWA    )    in the
presence of    )    Witness signature       /s/ LAURI-LYNN PUESALL Witness name
      Lauri-Lynn Puesall Witness address       4 Chapel Walk, Bexley Park,
London, DAZ7WW Witness occupation       Solicitor

 

32



--------------------------------------------------------------------------------

EXECUTED as a DEED by    ) FTI FD LLC    ) acting by    ) /S/ ERIC B. MILLER,
Manager    Authorised signatory   

 

33